DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1, 2, 4-9, 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al (US 10,455,406 B2).
	Regarding claims 17, 1, 6 and 12, Baek teaches a mobile device for adaptively setting access point name, APN (see Fig.1 to Fig.4, “UE”, and column 2, lines 32-54, “APN”), the mobile device comprising: 
 	a processing unit (see Fig.13B and Fig.32, “controller”), for executing a program code (see Baek’s claim 11, “wherein the controller is further configured to transmit a discovery message including the relay service code for the UE-to-network relay with the second terminal based on information included in the service authorization response message”), and 
 	a storage unit, coupled to the processing unit(see Fig.13B, “storage unit” coupled to the “controller”), for storing the program code (also see Fig.13B, “storage unit” column 25, lines 50-59, “a controller 1360 and a storage unit 1370. The transceiver 1350 transmits/receives messages to/from external devices other UE. The storage unit 1370 stores information contained in the message, such as parameters, etc. The controller 1360 controls: the transceiver 1350 and the storage unit 1370 to perform operations according to the embodiment”),
 	wherein the program code instructs the processing unit to perform the following steps: 
 	receiving a broadcast message from a regional base station of the wireless communication system (see Baek’s claims 1, 5, 9 and 13, “receiving a service authorization response message”, and see Fig.1 to Fig.4, communication between the UE and a regional base station.  In addition, see Applicant’s Specification, [0015], the only one place where Applicant merely discloses “a regional base station”.  Therefore, Baek’s “base station” (see Fig.1 to Fig.4) reads on Applicant’s “a regional base station”.  Furthermore, see Baek, column 5, lines 44-47, “The term `evolved node B (eNB)` is interchangeable with a ` base station,` etc”, and/or see column 6, line 11, “a base station (also called an eNB)”), 
 	wherein the broadcast message comprises an APN data (also see Baek’s claims 1, 5, 9 and 13, “receiving a service authorization response message” and “the service authorization response message including a relay service code, validity time information related to a service authorization for a user equipment (UE)-to-network relay, and an access point name (APN)”), and 
 	establishing a packet data network, PDN, connectivity (also see Baek’s claims 1, 5, 9 and 13, “and an access point name (APN) to be used for a packet data network (PDN) connection for a relay service code related service”) corresponding to a server according to the APN data (also see Baek’s claims 1, 5, 9 and 13, “and establishing the PDN connection for the UE-to-network relay based on the APN included in the service authorization response message”).  
 	Regarding claims 2, 7 and 13, Baek further teaches the broadcast message comprises link information for triggering an APN setting operation (see Baek’s claims 1, 5, 9 and 13, “receiving a service authorization response message” and “APN”, and see Fig.1 to Fig.4, communication between the UE and a base station).  
 	Regarding claims 4, 8 and 15, Baek further teaches the link information comprises an Internet Protocol Address for downloading and installing a mobile application for setting an APN (see column 6, lines 45-47, “protocol address”, “IP address”, and see Baek’s claims 1, 5, 9 and 13, “an access point name (APN)”).  
 	Regarding claims 5, 9 and 16, Baek further teaches the mobile application further provides the service of the server to the mobile device via the PDN connectivity (see column 6, lines 4-20, “provide services used by ProSe UE”, and “access point name (APN)”).  

	
Response to Arguments
3. 	Applicant’s arguments with respect to claims 1, 2, 4-9, 12, 13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642